DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 04 May 2022 has been entered.  Claims 1-5 and 12-20 are pending in the application with claims 6-11 cancelled.  Claims 1 and 3-5 are currently amended with claims 12-20 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 04 Feb 2022.
Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive. Applicant argues that Petersen et al. (U.S. Pub. 2006/0201516) fails to anticipate claim 1 as it requires a secondary operation to close the inflatable cuff and thus does not result in a single piece body which when ejected from a mould includes a sealed and inflatable cuff (Pg. 5).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cuff being sealed when ejected from the mould) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is respectfully submitted that the closing step of claim 1 is only recited as occurring subsequent to the injection moulding step but is not itself recited as also including any moulding. (Note this is instead introduced later in claim 3.) Examiner thus submits that the closing step of claim 1 can be performed by any available method, to include the type of tongue/groove arrangement and/or gluing discussed ¶0065 by Peterson.
The prior 35 U.S.C. 102(a)(1) is thus maintained.
Claim Objections
Claim(s) 13-16 is/are objected to because of the following informalities:
Claim 13, Ln. 5 recites “of membrane” which should read “of said membrane”
Appropriate correction is required.
Duplicate Claims
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). There is no meaningful difference in scope between allowed claim 13 and claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (U.S. Pub. 2006/0201516).
Regarding claim 1, Petersen discloses a method of forming an inflatable cuff for an airway management device (¶¶0060-0066), comprising the steps of: injection moulding a membrane (Figs. 3A-3B #9) about an airway tube (Figs. 3A-3B #2, 3) of said device (¶¶0060-0061), said membrane including an open length (¶¶0060, 0065 – opening 13 which is later closed), then; closing said open length of said membrane against said airway tube and so forming the inflatable cuff (¶0065). The claim does not require the airway tube to have been formed before injection moulding of the membrane about the airway tube. The citation to the figures of Figs. 3A-3B is merely exemplary of the disclosed invention of Petersen and other embodiments may be similarly cited against the claim.
Regarding claim 2, Petersen discloses the membrane is in the shape of an open toroid (Figs. 3A-3C; ¶0045).
Allowable Subject Matter
Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowable over the prior art and are solely objected to based upon the above claim objection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the claim remains allowable for the same reasons as stated in the preceding Office action.
Regarding claim 4, the claim remains allowable for the same general reasons stated in the preceding Office action.
Regarding claim 12, the claim is found allowable over the prior art for the same general reasons as stated of claim 4 in the preceding Office action.
Regarding claim 13, the claim is allowable as it is essentially claim 3 written in independent form.
Regarding claim 17, the claim is found allowable over the prior art for the same general reasons as stated of claim 3 in the preceding Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785